Need, J.
The ground of the demurrer to the petition was, that neither the defendant nor any of its officers had any power to make the contract sued on, and that defendant is not bound thereby. The resolution of the city council, under which the work in question was done, is set out in the petition, and it indicates that the report which plaintiffs published was a report made to the council by the city clerk on the construction of the system of water works. It does not appear what the object of this report was, or what particular information w*as embraced in or communicated by it. The city had the power to erect the system of water works. Code, § 471. And, as the city council were charged with the duty of providing for the work, and of making all needful rules and regulations for the government and operation of the system of works after its construction, they had the right, undoubtedly, to require the clerk to collect and communicate to them any facts or information which might be essential to the proper discharge by them of their duties. In the absence of all ■showing on the subject, we will presume that the report in •question was made by the clerk in the proper discharge of some duty imposed on him by the council.
But, while the council had the power to require the report to be made, it does not follow that they had the power to contract for its publication at the cost of the city. It is not contended that there is any express statutory authority for the expenditure of the moneys of the corporation for such purposes; but appellant’s claim is that, as the report was made by direction of the council, and received by them, they might lawfully publish it as part of their own proceedings. But the answer to this position is, that the council have no express *467power to contract for the publication of tlieir general proceedings at the cost of the city. -It is true, they are required to publish such ordinances as they may enact. (Code, § § 482 and 492.) But our attention has not been called to any provision of the statute requiring them to publish the journal of their proceedings, nor is it claimed that there is any such provision. And we think there is no implied power for contracting an indebtedness for such purpose.
The power contended for is not essential to the proper exercise of any of the powers expressly conferred on the corporation, nor is it properly an incident to any of those powers. The holding of the district court, then, was in accord with the well settled rule on the subject. The judgment is, therefore,
Affirmed.